Citation Nr: 1217805	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to November 1985, from August 2001 to November 2001, and from January 2006 to March 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In July 2007, the RO denied claims for service connection for plantar fasciitis, obstructive sleep apnea, and asthma.  In October 2007, the RO denied a claim for service connection for GERD.  In June 2008, the RO denied a claim for service connection for a "back condition (spine)."   

In February 2009, and January 2010, the Veteran was afforded hearings before a hearing officer at the RO.

The issues of service connection for GERD, and asthma, are being remanded, and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran does not have a foot disability, obstructive sleep apnea, or a back disability, that was caused by his service.  

CONCLUSION OF LAW

A foot disability, obstructive sleep apnea, and a back disability, are not related to active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a foot disability, obstructive sleep apnea, and a back disability, that began during his third period of active duty, and which have continued since that time.  He has submitted a copy of a bill which indicates that he purchased orthotics in July 2006.  He has also submitted photographs of his quarters while in Iraq, one of which appears to show that the entrance was surrounded by a shallow pool of water.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports for his first two periods of active duty, as well as his service with the National Guard, do not contain relevant findings, and will not be further discussed.  There are no relevant private treatment reports of record dated prior to the Veteran's third period of active duty.  

The Veteran's service treatment reports for his third period of active duty do not show treatment for foot, sleep, respiratory, or back symptoms, nor do they contain a diagnosis of, a foot disability, sleep apnea, or a back disability.  Entrance and separation examination reports are not of record.  

The Veteran's discharge from his most recent period of active duty indicates that he served in Iraq at Balad AB (air base) for about six weeks, i.e., from January 12, 2006 to February 23, 2006, and that his net active service for his third period of active duty was two months and two days. 

Service treatment records show that the Veteran was afforded a pre-deployment health assessment in January 2006, the report of which does not contain any relevant findings.  The Veteran indicated that his health in general was "good."  

A February 11, 2006 "report of medical assessment" ("RMA") shows that the Veteran indicated that compared to his last medical assessment or physical examination, his overall health was "the same."  He denied a history of any treatment since his last medical assessment, and denied a history of any injury or illness for which he did not seek medical care.  He indicated that he had no questions or concerns about his health.  He indicated that he was uncertain if he intended to seek VA disability.  

A February 20, 2006 RMA is essentially identical to the February 11, 2006 report, except that the Veteran indicated that he did not intend to seek VA disability.  

A post-deployment health assessment ("PDHA"), dated in March 2006, shows that the Veteran indicated that during his deployment, his "health stayed the same or got better."  He denied now having, or having during his deployment, "swollen, stiff or painful joints," back pain, muscle aches, or numbness or tingling in hands or feet.  He indicated that he felt tired after sleeping.  

Post-active duty service treatment reports include a PDHA, dated in February 2007, which shows that the Veteran indicated that his health in general was about the same as before he deployed.  He indicated that he did not have any wounds or injuries during his deployment, and that he did not have any health concern or condition that he felt was related to his deployment.  The report notes that he stated that, "His health is good, not fair as indicated."  

The post-active-duty-nonservice medical evidence consists of VA and non-VA reports, dated between April 2006 and 2010.  This evidence includes reports from D.J.P., M.D., dated between June 2006 and 2007.  A June 2006 report notes, "Two new concerns include the fact that he snores heavily at night at times waking himself up.  Wife reports that he has stopped breathing at times.  Patient also since returning from Iraq has had bilateral heel pain and along the medial arches.  Attributes this to heavy weights he had to carry while in Iraq."  The report notes plantar fasciitis, and snoring with daytime fatigue, with recommendations for a sleep study, orthotics, and stretching.  In July 2006, the Veteran sought treatment for sleep symptoms, to include waking up once per night due to snoring, and occasional stoppage of breathing during sleep.  He reported having a history of nasal congestion, hoarseness, snoring, asthma and hay fever.  The diagnoses noted chronic nasal congestion, possibly related to allergies, which could be contributing to sleep-disordered breathing, and unspecified sleep apnea.  On August 21, 2006, the Veteran underwent a sleep study.  The impression was obstructive sleep apnea syndrome.  See also November 2006 sleep study (noting obstructive sleep apnea syndrome).  

A VA examination report, dated in June 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported the following: in 2006, his wife told him that he snored loudly and sometimes stopped breathing, and had periods of apnea while sleeping.  He had started using a CPAP machine, with no further feeling of fatigue or sleepiness during the day.  He had a history of allergic rhinitis since age 13, with sneezing and a runny nose all year, and his symptoms had been considerably relieved with medications.  He complained of foot pain on the soles of his feet since 2006 while in Iraq after prolonged walking.  While in Iraq, he had to walk one to two miles with a 35-pound backpack.  He was diagnosed with plantar fasciitis in 2006, and the use of insoles had resolved his foot pain.  The report notes, "The veteran never had any back trouble.  He never had any symptoms relating to a spine condition during the past 12 months."  He worked full-time packing parachutes for the National Guard, and he had no problem at his job, or with activities of daily living.  The relevant diagnoses were obstructive sleep apnea, and history of plantar fasciitis.  The examiner noted that an X-ray of the lumbar spine was normal, and that an X-ray of the thoracic spine showed minimal osteoarthritis.    

A private treatment report from Dr. D.J.P., dated in October 2007, shows that the Veteran was treated for complaints of back pain which began earlier in the week.  The report indicates that there was no injury, and that the Veteran "is quite active at work."  The assessment was lower thoracic strain.  An associated X-ray report for the thoracic spine contains an impression noting mild disc and disc margin degenerative-type changes, with no additional abnormality seen.  

VA progress notes show that in February 2008, the Veteran sought treatment for complaints of bilateral heel pain.  He stated that he did not have pain in the morning, but that it started when he was on his feet all day, and that he had cork and leather in his work boots, but feels that they are too rigid and too hot.  The diagnoses were plantar fasciitis, and pain.  Another February 2008 report, by J.A., M.D., notes chronic low back pain because of degenerative joint disease of the thoracic and lumbosacral spine, and notes that he would be given a magnetic resonance imaging (MRI) scan "because it is service-connected."   

A private MRI scan report for the lumbar spine, dated in February 2008, contains an impression noting mild degenerative changes at L4-L5 and L5-S1, and a mild degree of broad-based posterior disc protrusion at the L5-S1 level, without evidence of nerve root displacement or compression.  A private MRI scan report for the thoracic spine, dated in February 2008, contains an impression noting mild degenerative changes and incidental vertebral body hemangiomas, with no evidence of specific etiology for pain.  

A statement from H.E.K., N.P., dated in October 2007, indicates that it is an addendum to the aforementioned sleep study, which was dictated December 2006, and performed in November 2006.  The addendum states that the prior sleep study upon which the diagnosis was based was not "07/08/05" as had been reported, rather, the correct date was August 21, 2006.  

A VA progress note, dated in October 2008, shows that the Veteran complained of a 11/2-year history of low back pain.  A VA progress note, dated in March 2009, notes, "Vet states he has had low back pain for about one year."  There was no diagnosis.  VA progress notes dated thereafter show a number of treatments for back pain.  A July 2010 report notes the following: the Veteran stated that he did not know why he was there, that he did not need anything, and that he had no particular troubles that he wanted addressed.  He requested many questions to be repeated, and he often did not answer.  He often didn't know about the management of his care.  He complained of back pain.  He was a poor historian.  The report notes a "vague history."  

As an initial matter, the Board has determined that the Veteran is not a credible historian.   He has testified that he had sleep, foot, and back symptoms which began during his third period of active duty, and which have continued since that time.  With regard to the claims for foot and back disabilities, he has not alleged any specific trauma, rather, he asserts that his foot and back symptoms are related to wearing boots, a vest, and/or a backpack.  With regard to the claim for sleep apnea, he asserts that he has this condition due to exposure to airborne pollutants, to include smoke from "burn pits" in which waste was burned, during his service in Iraq.  However, service treatment reports do not show treatment for any of the claimed conditions, and the RMAs and PDHA, which show that he reported that his overall health was unchanged, and which include a specific denial of a history of back pain in March 2006, are inconsistent with his claims.  In addition, in his claim (VA Form 21-526), received in February 2007, the Veteran indicated that his foot disability occurred in July 2006, and that his sleep apnea disability occurred in August 2006 (i.e., that both occurred after separation from active duty).  The Veteran's June 2007 VA examination report shows that he denied ever having any back trouble.  VA progress notes show that he reported a 11/2 -year history of back pain in October 2008, and a one-year history of back pain in March 2009.  With regard to the claims for sleep apnea, and asthma, the Board notes that a number of reports indicate that the Veteran has been a smoker.  See e.g., private reports dated in September 2003, and July 2006; VA progress notes, dated in August 2008 and May 2009; June 2007 VA examination report.  However, in a number of other reports, he has denied ever smoking.  See e.g., private reports dated in May 2004, 2006 (Lutheran Hospital), and July 2007; VA progress note, dated in July 2010.  Finally, VA examiners have noted that he is a poor historian.  

In summary, the Veteran's testimony as to the history of his symptoms, and his use of tobacco, is shown to be so inconsistently reported, and uncorroborated and contradicted by the service records and the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

In reaching this decision, the Board has considered two lay statements, one of which is from the Veteran's son, who asserts that he was a civilian contractor in Iraq at the time his father was there, that they shared living quarters, that the area was permeated by smoke from burn pits, that the quarters were moldy and possibly contaminated by raw sewage, and that the Veteran complained of difficulty breathing.  A statement from the Veteran's spouse asserts that "since his Iraq deployment," the Veteran has snored, and stopped breathing at times, during his sleep.  However, the Veteran's son's statement does not discuss sleep symptoms, and it appears to apply to the Veteran's claim for a respiratory disability, which is being remanded.  The Veteran's spouse's statement does not clearly state a date of onset for his sleep symptoms, and in light of the Veteran's conflicting testimony, the Board finds that this evidence does not warrant a different conclusion as to the Veteran's credibility.  

The Board further finds that the claims must be denied.  The Veteran was not treated for any of the claimed symptoms during service.  The earliest evidence of relevant treatment following service is dated in June 2006, at which time the Veteran was diagnosed with plantar fasciitis.  This period without treatment is evidence that there has not been a continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, he has been found not to be a credible historian, the evidence indicates that following separation from active duty, he was working full-time packing parachutes, that he was "quite active" at work, and that he was, at least at times, on his feet all day.  Furthermore, plantar fasciitis was found to be "resolved" at the time of his June 2007 VA examination.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Following his VA examination, this condition is not shown until February 2008, at which time the Veteran indicated he was on his feet all day at work, and he complained about his work boots.  See February 2008 VA progress note.  As for sleep apnea, this was not diagnosed until August 2006.  As for a back disability, back pathology was not demonstrated until June 2007.  In summary, the evidence does not show that the Veteran has a foot disability, sleep apnea, or a back disability, that was incurred during service, and that is related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 
  
In reaching these decisions, the Board has considered two VA progress notes, dated in September 2008, and May 2009, written by a VA physician, J.A., M.D.  He essentially asserts that the Veteran has low back pain, plantar fasciitis, disk disease, and sleep apnea, that are related to his most recent period of active duty.  A third progress note from Dr. J.A. indicates that the Veteran has a low back disorder that is "service-connected."  However, these statements are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, and they appear to have been based on the Veteran's reported history.  Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  In this regard, service connection is not in effect for a low back disorder; this issue is on appeal.  In addition, the Veteran has been determined not to be a credible historian.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  Furthermore, these statements are merely bare conclusions that are unaccompanied by citation to clinical findings during service, or thereafter.  Nieves; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a mere conclusion by a medical doctor is insufficient to make an informed decision as to what weight to assign the doctor's opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This evidence is therefore not afforded any probative value.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Finally, the Board has considered articles on sleep apnea, and burn pits, submitted by the Veteran.  These articles do not link exposure to smoke from burn pits to sleep apnea; they indicate that sleep apnea is more common in certain demographics involving factors that include as gender, age, race, high blood pressure, smoking history, and family history.  These articles are not competent medical evidence, as they are generic literature which does not discuss the specific facts relevant to the Veteran's claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  In addition, neither of these articles are referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Accordingly, this evidence does not warrant a grant of any of the claims.  

With regard to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

The issues on appeal are based on the contentions that a foot disability, sleep apnea, and a back disability, were caused by service.  The Veteran has been found not to be credible, and laypersons are not competent to render a diagnosis for any of the claimed conditions.  Layno.  When the Veteran's service treatment reports and the post-service medical records are considered (which do not show any treatment during service, and which do not contain a competent and probative nexus opinion), the Board finds that the medical evidence does not warrant a grant of any of the claims.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2007 and April 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  In this regard, in September 2008, the Social Security Administration stated that it did not have any records for the Veteran.  The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, the Veteran has been found not to be credible, and his service treatment records do not show any relevant treatment or diagnoses.  None of the claimed conditions are shown until after separation from service.  Under the circumstances, additional development is not warranted.  See 38 C.F.R. § 3.159(d) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a foot disability, obstructive sleep apnea, and a back disability, is denied.  


REMAND

The Veteran asserts that he has asthma, and GERD, that preexisted his third period of active duty, and which were aggravated by his active duty.  In particular, he argues that he was exposed to smoke from burn pits during his six weeks of service in Iraq which aggravated his asthma, and GERD.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA  must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Cotant v. Principi, 17 Vet. App. 116   (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

An entrance examination report for the Veteran's third period of active duty is not of record.  Therefore, GERD and asthma were not noted upon entrance into service, Crowe, and the Veteran is entitled to a presumption of soundness at service entrance as to asthma, and his gastroesophageal system.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003. 

In this case, the medical evidence includes private treatment reports which clearly and unmistakably show that the Veteran had GERD, and asthma, prior to his third period of active duty.  In this regard, in April 2002, the presence of asthma was confirmed after pulmonary function tests, and the presence of GERD was reportedly confirmed in February 2000.  See report from Dr. H.N.T., dated in August 2007; report from Dr. D.J.P., dated in August 2007.  The Board therefore finds that there is clear and unmistakable evidence that GERD, and asthma, pre-existed service.

The next question is whether there is clear and unmistakable evidence that the Veteran's asthma, and/or GERD, was not aggravated by service.  See Wagner, 370 F.3d at 1089.  A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307.  Under the circumstances, the Board finds that a remand is required for examinations, and etiological opinions.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant is hereby notified that it is his responsibility to report for any required examination(s), and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for examinations in order to ascertain the nature of his asthma, and GERD.  The claims folder and a copy of this REMAND should be reviewed by the examiner(s), and the examiner(s) must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination(s). 

The examiner(s) should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's preexisting asthma, and/or GERD, were aggravated by his service.  

If the examiner(s) cannot express any part of the requested opinions, the examiner(s) should fully explain the reasons therefor. 

The examiner(s) should be advised that the Veteran has been found not to be credible, and that they should base their opinions solely on the objective medical evidence of record.  They should further be advised as follows: 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

2.  The RO/AMC should then readjudicate the issues on appeal.  If either of the determinations of these claims remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


